Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Aronson  on 9/9/2021.
The application has been amended as follows: 
	Claims 21-27 have been cancelled.
	In claim 1, at the last line of the claim, -- an -- has been inserted before “ether”.
	In claim 2, at line 12, -- an -- has been inserted before “ether”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument that Sertorio is not from the same field of endeavor is persuasive. The instant invention is drawn to making polysaccharide beads while Sertorio teaches organic solvents that can be used to make water-in-oil emulsions that are suitable for dying and printing clothes. Applicant’s argument that that Sertorio is not reasonably pertinent to the same problem faced by the inventor is persuasive.  The problem, faced by the inventors, is finding less toxic means to make polysaccharide beads while .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653